        Case 2:17-cr-00587-JMA Document 208 Filed 02/26/20 Page 1 of 1 PageID #: 1999


Robert Terranova

From:                              Garcia-Roberts, Gus <GGarciaRob@usatoday.com>                              FILED
Sent:                              Friday, January 10, 2020 5:41 PM                                           CLERK
To:                                NYED_Azrack Chambers                                           2/26/2020 11:33 am
Subject:                           Request to unseal
                                                                                                    U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF NEW YORK
Judge Azrack,                                                                                       LONG ISLAND OFFICE

I write to ask that you please consider unsealing all of the sealed filings in USA vs. McPartland et al. As you are well
aware, the case involves the conduct of numerous public officials and other matters of intense public interest.

Sincerely,

Gus Garcia-Roberts
Reporter
USA TODAY
213.246.8124




                                                              1
